DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 20 January 2022.  After entry of the amendment claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it is unclear as to how the FG can be in slurry form when claim 1 recites a dry material.  Clarification is requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106320597 A.
The reference teaches, in Example 4, a composition comprising calcined fluorogypsum 55%, cement 6%, fly ash 10%, lime 2%, 10% of slag powder, floating beads 12%, and 5% of compound additives.  The composition is mixed with water.
The instant claims are met by the reference.
As for claim 2, the reference teaches that water can be added.
As for claim 16, the reference teaches components and amounts that meet the instant claim.
As for claim 20, the reference teaches lime.

Claims 1-3, 6-7, 9-12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106316318 A.
The reference teaches, in example 3, a composition comprising 46% of fluorogypsum, 15% of calcined titanium gypsum, 3% of cement, 10% of fly ash, 1% lime, 1% slag above 100 mesh, 1% silica fume above 100 mesh, 10% quartz sand, iron slag 11%, additive 2%. 
Example 4 teaches a composition comprising 54% of fluorogypsum, 4% of cement, 15% of fly ash, 1% of lime of 100 mesh or more and 100 mesh 4% of the above slag powder, 100% of the above silica fume 3%, quartz sand 20%, additives 3%.  The composition is formulated by mixing 1080Kg of gypsum, 80Kg of cement, 300Kg of fly ash, 20Kg of lime more than 100 meshes, 80Kg of finely ground slag powder of 100 mesh or more, 60Kg of finely powdered silica powder of 100 mesh or more and 400Kg of quartz sand into a blender, into dry mortar and then adding to the dry mortar into the mixer 60Kg of additives and then add 900Kg of water.  
Example 5 teaches a composition comprising 58% of fluorogypsum, 4% of cement, 8% of fly ash, 1% of lime of 100 mesh or more and 100 mesh 2% of the above slag powder, 2% of the 100% of the silica fume, fine sand 22%, additives 3%.
The instant claims are met by the reference.
As for claim 1, this is met by the materials used to formulate the composition of Example 4 as the reference teaches fluorogypsum, a pozzolanic material, cement and water and the amount of water fails within the claimed ratio range.
As for claim 2, the reference teaches that water is added.
As for claim 3, the amount of water fails within the claimed range.

As for claim 7, the reference teaches lime.
As for claim 9, the reference teaches fly ash.
As for claim 10, the reference teaches that the composition comprises slag powder, silica powder and other additives that can be considered to be admixtures used in the formulation of concrete.  
As for claim 11, the reference teaches finely ground slag powder which is a material having latent hydraulic behavior.
As for claim 12, the reference teaches finely ground silica powder and quartz sand which meet the fine aggregate material.
As for claims 16 and 20, this is met by the compositions of examples 3, 4 and 5.

Claims 1, 9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soviet Union Patent Specification No. SU 783267 B.
The reference teaches, in the abstract, an additive (I) produced by calcination of a mixture containing (in wt.%): marble 64-70, thermoelectric power station fly ash 22-24 and fluorogypsum 8-12. This product is used in a concrete composition which comprises (in wt%): (I) 0.2-2.6, Portland cement (II) 14.9-17.5, sand (III) 15.6-16.0, gravel (IV) 60.2-61.8 and water the rest.
The instant claims are met by the reference.

As for claim 9, the reference teaches fly ash.
As for claim 12, the reference teaches sand and gravel which are examples of fine and coarse aggregate.
As for claim 15, the reference teaches Portland cement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106316318 A.
The reference was discussed previously.

As for claim 8, it would have been obvious to produce a composition having any pH that is needed or desired without producing any unexpected results, as applicant has not shown that a particular pH produces any unexpected results.
As for claim 15, while the reference does not recite the type of cement utilized it would have been obvious to utilize any type of cement, such as a Portland cement without producing any unexpected results absent evidence showing otherwise.

Claims 1-6, 8-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 105731963 A.
The reference teaches, in the abstract and page 1 second last paragraph of the machine translation, a composition comprising Fluorogypsum powder: 100 parts, hemihydrate gypsum powder: 10-15 parts, fly ash: 8-14 parts, cement: 10-20 parts, activator: 0.5-3 parts, fiber: 0.1-0.25 parts, foaming Agent: 3-8 parts, can be dispersed latex powder: 0.5-2 parts, water retaining agent: 0.02-0.5 parts, water repellent: 0.5-3 parts, and water 40-60 parts.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches a composition comprising fluorogypsum powder which meets the fluorogypsum component, fly ash which meets the pozzolanic component and water in an amount that overlaps the claimed ratio.
As for claim 2, the reference teaches water.
As for claim 3, the water is present in an amount that overlaps the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 4, while the primary reference does not recite that the fluorogypsum is in slurry form, as it is known to produce it in slurry form (see paragraph [0021] of the instant specification) it is within the level of ordinary skill in the art to utilize it in slurry form. In addition, as the fluorogypsum is in powder form it can be considered to be a dried slurry absent evidence showing otherwise. Further applicant has not shown that the use of the fluorogypsum in a slurry form produces unexpected results.
As for claim 5, the fluorogypsum of the primary reference is in powder form, which appears to be a dried slurry absent evidence showing otherwise in a slurry form produces unexpected results.
As for claim 6, the reference teaches that the activator is a combination of alumite, sodium sulfate, triethanolamine, and sodium carbonate which is an alkali activator.
As for claim 8, it would have been obvious to produce a composition having any pH that is needed or desired without producing any unexpected results, as applicant has not shown that a particular pH produces any unexpected results.
As for claim 9, the reference teaches fly ash.
As for claim 10, the reference teaches foaming agent and water retaining agent.
As for claim 15, the cement is 42.5, 42.5R, 52.5, or 52.5 normal silicate cement which are types of Portland cement.
As for claim 16, the reference teaches fluorogypsum which meets the fluorogypsum component, cement which meets the cement component and fly ash which meets the 
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 105481328 A.
The reference teaches, in the abstract, a composition comprising 40-65 wt.% fluorinated gypsum powder, 30-45 wt.% coal ash, 0.5-2 wt.% water reducing agent, 3-15 wt.% special cement, 0-3 wt.% curing agent, 0.5-3 wt.% water retention agent, 2-8 wt.% expanding agent, 3-10 wt.% dispersible polymer powder, and 0.5-5 wt.% cellulose ether.
The instant claims are obvious over the reference.
As for claim 16, the reference teaches fluorinated gypsum powder which meets the fluorogypsum material, special cement which meets the cement material, and coal ash which meets the pozzolanic material.  The amounts of the components overlap the claimed ranges of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the composition further comprises water (see the examples).
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 103626422 A.
The reference teaches, in the claims, a composition comprising Fluorine gypsum powder: 20~60%; Fly ash: 20~40; Quicklime: 0~10%; High alumina cement: 0~20%; Lignin calcium: 0.1%~2%; Lauric acid: 0.05% to 0.5%; Sodium gluconate: 0.05% to 0.5%.
The instant claims are obvious over the reference.
As for claim 16, the reference teaches fluorine gypsum powder which meets the fluorogypsum material, high alumina cement which meets the cement material, and fly ash which meets the pozzolanic material.  The amounts of the fly ash and the quicklime components fall within the claimed range.  The amounts of the fluorine gypsum powder and high alumina cement overlap the claimed ranges of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 20, the quicklime meets the lime component.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1-3, 6-9, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 101654941 A.
 during the production of hydrofluoric acid.  (page 2, paragraph 5). The active activator (stimulant) is one or more of lime, cement, calcium carbide slag, and pulp waste liquid in any ratio (page 2, paragraph 6).
The instant claims are obvious over the reference.
As for claim 1, the reference teaches fluorogypsum which meets the fluorogypsum component, the fly ash meets the pozzolanic material and the active stimulant meets the cement component.  The reference teaches water in an amount that overlaps the claimed ratio and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the reference teaches water.
As for claim 3, the amount of water overlaps the claimed ratio and overlapping ranges are deemed to be obvious.
As for claim 6, the reference teaches that an alkali material such as lime.
As for claim 7, the reference teaches lime.
As for claim 8, it would have been obvious to produce a composition having any pH that is needed or desired without producing any unexpected results, as applicant has not shown that a particular pH produces any unexpected results.
As for claim 9, the reference teaches fly ash.

As for claim 17, as the fluorogypsum material is anhydrous fluorogypsum it is believed that it would possess at least 25 wt% anhydrite solids absent evidence showing otherwise.
As for claim 18, as the fluorogypsum material is anhydrous fluorogypsum it is believed that it would possess at least 50 wt% anhydrite solids absent evidence showing otherwise.
 Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Response to Arguments
Applicant’s amendments have overcome the previous art rejection.
Applicant’s amendments have overcome the 112(b) rejections of claims 1, 3, 6-7, 9, 11, 13-14 and 16.
Applicants’ amendment and arguments are seen to overcome the 112(b) rejection of claim 5 however due to the amendment to claim 1 the claim is now unclear and therefore vague and indefinite. That is, as claim 1 was amended to recite a dry material, it is unclear as to how the FG can be in wet slurry form.


Allowable Subject Matter
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
February 16, 2022